Exhibit 10(o)

THE GILLETTE COMPANY FINANCIAL PLANNING
REIMBURSEMENT PROGRAM
REVISED OCTOBER 2004

      Eligibility   Each executive of the Company who (i) is generally treated
as a United States employee for employment and benefit purposes, (ii) is not
eligible for the Company’s Senior Executive Financial Planning Program, and
(iii) is either a grade level 25 or above, or holds any of the following By-Law
officer positions in The Gillette Company: Vice President, Internal Auditor,
Patent and Trademark Counsel, or Secretary.     Program Benefit   Reimbursement
by Company of financial counseling, estate planning, tax preparation, retirement
and other related financial planning services for the participant and his/her
spouse, domestic partner or dependent children.     Available Providers   Any
qualified tax, financial, legal or similar firm selected by participant.    
Excluded Services   Brokerage or other investment transaction fees; asset
management fees; insurance premiums; services for individuals other than
participant, his/her spouse or domestic partner and dependent children.    
Maximum Benefit   During employment: $5,000 of reimbursements received in any
calendar year.       Following retirement under a Company-sponsored retirement
plan: $3,000 of reimbursements received in any calendar year, over the
participant’s life.     Tax Effects   Program benefits received by participant
will be includable in compensation. The participant is responsible for
applicable Federal and State income taxes and FICA taxes.     Termination of
Participation   Last day of calendar year in which participant ceases to be an
eligible executive, unless participant qualifies for retirement benefits under
this program.     Program Amendment and Termination   At discretion of the
Company, by action of the Compensation Committee of the Board of Directors,
without requirement of advance notice.     Effective Date   January 1, 1999 (for
eligible executives on or after such date).